OPINION — AG — (1) THE BOARD OF COUNTY COMMISSIONERS NOW HAS THE AUTHORITY, BY APPROPRIATE RESOLUTION, TO ESTABLISH SPEED ZONES ON COUNTY HIGHWAYS, NOT A PART OF THE STATE HIGHWAY SYSTEM, REDUCING BUT NOT INCREASING THE SPEED LIMIT AT AN " INTERSECTION " OR ON " CURVES WHERE IT IS DANGEROUS TO DRIVE AT THE MAXIMUM SPEED LIMIT " IF SAID BOARD OF COUNTY COMMISSIONERS " DETERMINE UPON THE BASIS OF AN ENGINEERING AND TRAFFIC INVESTIGATION THAT ANY PRIMA FACIE SPEED LIMIT AS SET BY PRESENT STATUTE IS GREATER THAN IS REASONABLE AND SAFE UNDER CONDITIONS FOUND TO EXIST " (2) THE BOARD OF COUNTY COMMISSIONS NOW HAVE THE DUTY AND AUTHORITY, BY APPROPRIATE RESOLUTION, TO PLACE AND MAINTAIN TRAFFIC CONTROL DEVICES ON COUNTY HIGHWAYS IN ACCORDANCE WITH THE PROVISIONS OF 47 O.S. 125.1 [47-125.1], 47 O.S. 125.17 [47-125.17] (MOTOR VEHICLE, AUTOMOBILE, COUNTIES) CITE: 47 O.S. 125.3 [47-125.3], ARTICLE XVIII, SECTION 1, 11 O.S. 568 [11-568] [11-568], 11 O.S. 1002 [11-1002], 47 O.S. 125.2 [47-125.2], 47 O.S. 125.3 [47-125.3] [47-125.3] (JAMES P. GARRETT)